

117 S2883 IS: School Infrastructure Modernization Act of 2021
U.S. Senate
2021-09-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2883IN THE SENATE OF THE UNITED STATESSeptember 29, 2021Mr. Kaine (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend the Internal Revenue Code of 1986 to allow rehabilitation expenditures for public school buildings to qualify for rehabilitation credit.1.Short titleThis Act may be cited as the School Infrastructure Modernization Act of 2021.2.Qualification of rehabilitation expenditures for public school buildings for rehabilitation credit(a)In generalSection 47(c)(2)(B)(v) of the Internal Revenue Code of 1986 is amended by adding at the end the following new subclause:(III)Clause not to apply to public schoolsThis clause shall not apply in the case of the rehabilitation of any building which was used as a qualified public educational facility (as defined in section 142(k)(1), determined without regard to subparagraph (B) thereof) at any time during the 5-year period ending on the date that such rehabilitation begins and which is used as such a facility immediately after such rehabilitation..(b)ReportNot later than the date which is 5 years after the date of the enactment of this Act, the Secretary of the Treasury, after consultation with the heads of appropriate Federal agencies, shall report to Congress on the effects resulting from the amendment made by subsection (a), including—(1)the number of qualified public education facilities rehabilitated (stated separately with respect to each State) and the number of students using such facilities (stated separately with respect to each such State);(2)the number of qualified public education facilities rehabilitated in low-income communities (as defined in section 45D(e)(1) of the Internal Revenue Code of 1986) and the number of students using such facilities;(3)the amount of qualified rehabilitation expenditures for each qualified public education facility rehabilitated; and(4)and any other data determined by the Secretary to be useful in evaluating the impact of such amendment.(c)Effective dateThe amendment made by this section shall apply to property placed in service after December 31, 2021. 